DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on October 22, 2020 which is a Continuation of 15/889343 granted as Patent No. 10,841086 filed on February 6, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites two devices performing a series of steps as software claim. There is no clear definition if a device is a physical device or a virtual device. However, the specification discloses a server can be implemented as a virtual machine which suggesting the devices as claimed can also be implemented as virtual machines.
Claims 16-20 are rejected as being dependent to claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,819,510. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as follows:
Claim 1					Claim 1 of Patent 10,819,510
   generating, by a first device and based on a secret sharing algorithm, a first secret and a second secret from a first communication;

   encrypting, using a first encryption algorithm, the first secret;


   encrypting, using a second encryption algorithm, the second secret;



   generating a first signature of the first encrypted secret;




   generating a second signature of the second encrypted secret; and





   transmitting, by the first device to a second device, the first encrypted secret, the second encrypted secret, the first signature, and the second signature.
   dividing, by a first device, a first communication into at least a first secret and a second secret;


   encrypting, by the first device, the first secret using a first cipher suite to produce a first encrypted secret; 

   encrypting, by the first device, the second secret using a second cipher suite to produce a second encrypted secret; 

  generating, by the first device, a first signature of the first encrypted secret and the second encrypted secret according to a first signature generation algorithm associated with the first cipher suite;

   generating, by the first device, a second signature of the first encrypted secret and the second encrypted secret according to a second signature generation algorithm associated with the second cipher suite; and

    transmitting, from the first device, the first encrypted secret, the second encrypted secret, the first signature, and the second signature to a second device.


	Claims 2-7 are rejected as being dependent to claim 1.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,819,510. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features as follows:
Claim 8				Claim 1 of Patent 10,841,086
    receiving, by a second device from a first device, a first encrypted secret, a second encrypted secret, a first signature, and a second signature; 



   verifying the first signature; verifying the second signature; based on a verification of the first signature and the second signature: 

   decrypting the first encrypted secret using a first encryption algorithm; decrypting the second encrypted secret using a second encryption algorithm; and 




   combining, using a secret sharing algorithm, the first decrypted secret and the second decrypted secret to recover a first communication
   receiving, at a first device, an encrypted communication from a second device, wherein the encrypted communication includes a first encrypted secret, a second encrypted secret, a first signature, and a second signature; 

verifying, by the first device, the first signature and the second signature; based on the first and second signatures being valid: 

   decrypting, by the first device, the first encrypted secret using a first encryption algorithm associated with the first device; decrypting, by the first device, the second encrypted secret using a second encryption algorithm associated with the second device; and 

   combining, by the first device, the first decrypted secret and the second decrypted secret to recover a first communication


	Claims 9-14 are rejected as being dependent to claim 8.
	Note that claims 1-14 are anticipatory rejected.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,841,086 in view of claim 10 of U.S. Patent No. 10,819,510. Because claim 15 recite (1) an encryption process and signatures generation of two secrets and (2) the decryption process and verify the signatures of the two secrets while claim 9 of U.S. Patent No. 10,841,086 recites process (1) and claim 10 of U.S. Patent No. 10,819,510 recite process (2):
Claim 15			                   Claims 9 & 10 of the above Patents
wherein the first device is configured to: 
 	 generate, based on a secret sharing algorithm, a first secret and a second secret from a first communication; 
 	encrypt, using a first encryption algorithm, the first secret; 
 	generate a first signature of the first encrypted secret; 
 	encrypt, using a second encryption algorithm, the second secret; 
 	generate a second signature of the second encrypted secret; and 






 	transmit, to the second device, the first encrypted secret, the second encrypted secret, the first signature, and the second signature; 

 	wherein the second device is configured to: 
 	receive the first encrypted secret, the second encrypted secret, the first signature, and the second signature; 




 	verify the first signature and the second signature; 
 	based on a verification of the first signature and the second signature:  decrypt, using the first encryption algorithm, the first encrypted secret; 
decrypt, using the second encryption algorithm, the second encrypted secret; and 

    combine, using the secret sharing algorithm, the first decrypted secret and the second decrypted secret to recover the first communication.  
 a processor configured to divide a first communication into at least a first secret and a second secret, encrypt the first secret using a first cipher suite to produce the first encrypted secret, encrypt the second secret using a second cipher suite to produce the second encrypted secret, generate the first signature of the first encrypted secret and the second encrypted secret according to a first signature generation algorithm associated with the first cipher suite, and generate the second signature of the first encrypted secret and the second encrypted secret according to a second signature generation algorithm associated with the second cipher suite.

      an interface configured to transmit a first encrypted secret, a second encrypted secret, a first signature, and a second signature;

  

 receive an encrypted communication from a second device, wherein the encrypted communication includes a first encrypted secret, a second encrypted secret, a first signature, and a second signature; 

  a processor configured to verify the first signature and the second signature, decrypt the first encrypted secret using a first encryption algorithm associated with a first device, and decrypt the second encrypted secret using a second encryption algorithm associated with the second device, and 


   combine the first decrypted secret and the second decrypted secret to recover a first communication.


 	Claims 16-20 are rejected as being dependent to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 20110202755 (hereinafter Orsini)
 	Regarding claim 1, Orsini discloses a method comprising: 
 	generating, by a first device and based on a secret sharing algorithm, a first secret and a second secret from a first communication (Fig. 45-steps 4510-4520, par. [0555]-[0558] disclose a first device generates secret information which will be split into shares); 
 	encrypting, using a first encryption algorithm, the first secret; encrypting, using a second encryption algorithm, the second secret (step 4525, par. [0559] discloses each share is encrypted by a different public key meaning each key from different certificate authority which may use different encryption algorithm);
 	generating a first signature of the first encrypted secret; generating a second signature of the second encrypted secret (step 4527, par. [0560] disclose an optional step of key wrapping. This is similar to signing since it is in a form of encryption. Furthermore, Fig. 11 and related paragraphs disclose digital signature verification when sending data between 2 devices. Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate known processes in different embodiment as an obvious variation to arrive at the claimed invention with reasonable expectation of success); and
 	 transmitting, by the first device to a second device, the first encrypted secret, the second encrypted secret, the first signature, and the second signature (step 4530 and par. [0561]).

 	Regarding claims 2-3, Orsini discloses wherein: the first encryption algorithm is part of a first cipher suite is associated with the first device; and the second encryption algorithm is part of a second cipher suite is associated with the second device, wherein: the first encryption algorithm is part of a first cipher suite is associated with the first device; and the second encryption algorithm is part of a second cipher suite is associated with the first device (see rejection in claim 1 for different encryption keys are used. Since the receiving end device must use different keys to decrypt. Thus, it suggests some variation subset of encryption keys can be owned both sender and receiver and each key can be based on different cryptographic algorithm because they come from different certificate authorities).
 	Regarding claim 6, Orsini discloses wherein the first communication is selected from the group consisting of: a text message, an SMS message, an MMS message, a video message, a file transfer, a voice recording, a voice memo, and a GIF (par. [0380]-[0381]).  	Regarding claim 7, Orsini discloses wherein the first communication is an encryption key (see claim 1 rejection since the secret information is a value such as a random number which can be viewed as a key (par. [0546]). 
 	Regarding claim 8, Orsini discloses a method comprising: 
 	receiving, by a second device from a first device, a first encrypted secret, a second encrypted secret, a first signature, and a second signature; verifying the first signature; verifying the second signature; based on a verification of the first signature and the second signature: decrypting the first encrypted secret using a first encryption algorithm; decrypting the second encrypted secret using a second encryption algorithm; and combining, using a secret sharing algorithm, the first decrypted secret and the second decrypted secret to recover a first communication (see claim 1 rejection and steps 4535-4545, par. [0562]-[0564]. Note that the optional step 4527 as presented in claim 1 incorporate digital signatures to the encrypted shares, therefore the verification of signature step would be obvious but not shown in Fig. 45).  

 	Regarding claims 9 and 10, the claims are rejected in view of claims 2-3 rejections.

	Regarding claims 13-14, the claims are rejected in view of claims 6-7 rejections respectively.

	Regarding claim 15, the claim is rejected in view of claims 1 and 8 rejections.

	Regarding claim 16, the claim is rejected in view of claims 2-3 rejections.


	Regarding claims 19-20, the claims are rejected in view of claims 6-7 rejections respectively.

	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of NPL 2016 - Lizard: Cut off the Tail! Practical Post-Quantum Public-Key Encryption from LWE and LWR (hereinafter Cheon)
 	Regarding claim 4, Orsini does not disclose wherein the second cipher suite is a post-quantum secure cipher suite.  However, generating encryption key using post-quantum method is known in the art (Cheon, Abstract and Introduction). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Orsini with Cheon to use known cryptographic algorithm when generating encryption key. One would have done so as an obvious variation to arrive at the claimed invention with reasonable expectation of success.

	Regarding claim 11, the claim is rejected in view of claim 4 rejection.

	Regarding claim 17, the claim is rejected in view of claims 2-4 rejections.

 	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Pub 20110280404 (hereinafter Jennas)
 	Regarding claim 5, Orsini does not disclose wherein the secret sharing algorithm comprises a Boolean operation.  However, this is known operation. Jennas discloses this feature (par. [0063]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Orsini with Jennas to incorporate known secret-sharing bits using a randomization Boolean function. One would have done so in the same field of secret splitting into shares to arrive at the claimed invention with reasonable expectation of success.

 	Regarding claims 12 and 18, the claims are rejected in view of claim 5 rejection.


 
Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571) 270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2494